DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, e.g. said and comprising.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 19 is objected to because of the following informalities:  
In line 7 of the claim uses the term “both of said portions”. Even when the Office understands that it refers to the “trailing portion” and the “leading portion”, it is suggested to use the same nomenclature across the claims, in order to avoid potential confusion. Appropriate correction is required.
In line 8 of the claim includes the recitation of “wherein thread tops and thread bottoms are…” It is suggested to first define the structural element of the fixture and then describe any further description in a “wherein” clause.  Appropriate correction is required.
In line 11 of the claim uses the term “cutting edge”, but in line 3 uses the term “at least one cutting edge”. Even when the Office understands that said “cutting edge” in line 11 refers to the “at least one cutting edge” it is suggested to use the same nomenclature across the claims in order to avoid potential confusion. Appropriate correction is required.
Claim 30 objected to because of the following informalities:  
In line 6 of the claim uses the term “both of said portions”. Even when the Office understands that it refers to the “trailing portion” and the “leading portion”, it is suggested to use the same nomenclature across the claims, in order to avoid potential confusion. Appropriate correction is required.
In line 7 of the claim includes the recitation of “wherein thread tops and thread bottoms are…” It is suggested to first define the structural element of the fixture and then describe any further description in a “wherein” clause.  Appropriate correction is required.
In line 10 of the claim uses the term “cutting edge”, but in line 3 uses the term “at least one cutting edge”. Even when the Office understands that said “cutting edge” in line 10 refers to the “at least one cutting edge” it is suggested to use the same nomenclature across the claims in order to avoid potential confusion. Appropriate correction is required.
Claim Objections (fourth paragraph of 35 U.S.C. 112)

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-29 are objected to under 37 CFR 1.75, as being of improper dependent form for depend on a cancelled claim.  Applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite the claims in independent form. The examiner will examine the claims 20-29, as being depended on claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 24 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti et al. (US 6402515 B1).
[AltContent: textbox (Coronal fixture portion)][AltContent: arrow][AltContent: textbox (Trailing portion following the leading portion )][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Thread lead)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface)][AltContent: arrow][AltContent: textbox (Leading portion provided with at least one cutting edge)][AltContent: arrow][AltContent: textbox (Geometrical central axis)]
    PNG
    media_image1.png
    707
    455
    media_image1.png
    Greyscale

[AltContent: textbox (First area)][AltContent: ][AltContent: ][AltContent: textbox (Second area)][AltContent: ][AltContent: textbox (Thread lead)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thread bottoms)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thread tops)]
    PNG
    media_image2.png
    716
    451
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    715
    246
    media_image3.png
    Greyscale

Regarding claim 19, Palti et al. discloses a fixture (10) (see Fig. 1) for insertion into a bore hole arranged in bone tissue, the fixture (10) having a geometrical central axis and including: 
a leading portion provided with at least one cutting edge for creating a female thread in the bone tissue (see annotated Fig. 1 above and col. 3, lines 5-6), and 
a trailing portion following the leading portion in the created female thread (see annotated Fig. 1 above), 
wherein both of the portions include a respective outer surface being threaded for engagement with bone tissue (see annotated Fig. 1-3 above), wherein thread tops and thread bottoms are provided alternatingly in the axial direction of the fixture (10) (see annotated Fig. 2 and 3 above), each thread top forming part of a thread peak arranged between two consecutive thread bottoms (see Fig. 1 above), 

a first area (30) of a thread peak of the trailing portion is axially aligned with the imaginary continuation (see Fig. 3 above and col. 3, lines 3-33), and 
a second area (C) of the thread peak of the trailing portion is axially displaced compared with the imaginary continuation, thereby providing a strain to the bone when the thread peak of the trailing portion engages with the created female thread, the comparison of the thread peaks being made at a same first distance from a respective thread bottom measured perpendicularly to the central axis, and/or at a same second distance from a respective thread top measured perpendicularly to the central axis (see Fig. 3 above and col. 3, lines 3-33 - due to the width of the thread is expanding towards the coronal direction, the second area of the thread will create an increasing force to the bone in each thread turn), 
wherein a top radius (32) of a thread peak in the trailing portion is larger than a top radius of the largest thread peak of the cutting edge in the leading portion (see Fig. 1 above and col. 3, lines 13-15).
Regarding claim 20, Palti et al. discloses that the largest thread peak of the cutting edge of the leading portion forms part of a thread having a lead defining a first helical path in the 2IMPL-D3133.CON1.US PATENT APPLICATION leading portion (thread lead at the distal portion of the fixture initially cuts the bone defining the first helical path), wherein the thread peak of the trailing portion forms part of a thread having a lead defining a second helical path which is partly axially displaced 
Regarding claim 21, Palti et al. discloses that compared to the geometry of the largest thread peak of the cutting edge of the leading portion, a thread peak of the trailing portion is overdimensioned in at least one of the coronal and apical directions of the fixture so that a strain is provided to the bone when the overdimensioned thread peak engages with the created female thread, the comparison being made at a same first distance from a respective thread bottom measured perpendicularly to the central axis, and/or at a same second distance from a respective thread top measured perpendicularly to the central axis. (See Fig. 3 above and col. 3, lines 26-41 - after the first turn having the leading portion and continuing in each consecutive turns of the thread, the profile of the thread changes by increasing a width (W) that is defined between the area A and the coronal side of the C area, in this way the width increases towards the coronal end, and forms a second helical path.)
Regarding claim 22, Palti et al. discloses the axial extension of a thread bottom between two consecutive thread peaks in the trailing portion is shorter than the axial extension of a thread bottom between two consecutive thread peaks of the cutting edge in the leading portion. (See Fig. 3 above, by increasing the width (W) on each turn of the 
Regarding claim 24, Palti et al. discloses that in the trailing portion and the leading portion each thread top interconnects a coronal and an apical flank, wherein at least one of a coronal and an apical flank of a thread peak in the trailing portion is axially displaced relative to a respective mating flank of the female thread cut in the bone tissue by the leading portion, wherein at least one of the coronal and apical flanks of the thread peak in the trailing portion provides a strain to the bone tissue when the fixture is installed in the bone. (See Fig. 3 above and col. 3, lines 26-41 - after the first turn having the leading portion and continuing in each consecutive turns of the thread, the profile of the thread changes by increasing a width (W) that is defined between the area A and the coronal side of the C area, in this way the width increases towards the coronal end, increasing the strain in the bone at each thread turn.)  
Regarding claim 28, Palti et al. discloses that the trailing portion is cylindrical. (See Fig. 1 above) 
Regarding claim 29, Palti et al. disclose that the fixture (10) is a dental fixture for arrangement in a jawbone.  (See abstract and Fig. 1 above)
Regarding claim 30, Palti et al. discloses a fixture (10) (see Fig. 1 above), for insertion into a bore hole arranged in bone tissue, the fixture (10) having a geometrical central axis and including: 
a leading portion provided with at least one cutting edge for creating a female thread in the bone tissue (see annotated Fig. 1 above), 
 (see annotated Fig. 1-3 above), 
wherein a largest thread peak of the cutting edge of the leading portion forms part of a thread having a lead (see the peak of element 28 of the leading portion in Fig. 1 above), wherein compared with an imaginary continuation into the trailing portion of the largest thread peak following the lead (see annotated Fig. 1 and 3 above):  4IMPL-D3133.CON1.US PATENT APPLICATION 
a first area (30) of a thread peak of the trailing portion is axially aligned with the imaginary continuation (see Fig. 3 above and col. 3, lines 3-33), and 
a second area (C) of the thread peak of the trailing portion is axially displaced compared with the imaginary continuation, thereby providing a strain to the bone when the thread peak of the trailing portion engages with the created female thread, the comparison of the thread peaks being made at a same first distance from a respective thread bottom measured perpendicularly to the central axis, and/or at a same second distance from a respective thread top measured perpendicularly to the central axis (see Fig. 3 above and col. 3, lines 3-33 – due to the width of the thread is expanding towards the coronal direction, the second area of the thread will create an increasing force to the bone in each thread turn), 
wherein the largest thread peak of the cutting edge of the leading portion forms part of a thread having a lead defining a first helical path in the leading portion (thread .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al. (US 6402515 B1) as applied to claim 19 above.
Regarding claim 23, Palti discloses the claimed invention substantially as claimed, as set forth above for claim 19, and where Palti discloses that a bottom between two consecutive thread peaks in the trailing portion is smaller than a bottom between two consecutive thread peaks of the cutting edge in the leading portion (see Fig. 3 above and col. 3, lines 26-41 – the longitudinal extension of the thread bottom between two consecutive threads decreases from the leading portion towards the trailing portion at the 
However, Palti does not disclose that the bottom between two consecutive thread peaks has a radius.
On the other hand, having a curve shaped bottom between two consecutive thread peaks so that a radius can be compared between the lead portion and the trailing portion is consider a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed is significant. [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)]
Regarding claims 25 and 26, 
However, Palti does not disclose that the strain provided to the bone is in the range of 0.01-0.3, or in the range of 0.01-0.1, or in the range of 0.01-0.03, or in the range of 0.01-0.02 (for claim 25), or that the strain provided to the bone is in the range of 0.01-0.3, or in the range of 0.06-0.3, or in the range of 0.06-0.1 (for claim 26).  
On the other hand, as best understood by the Examiner, Palti’s discloses all the structural limitations as claimed in the combination of the claims 19, 25 and 26. By having an increase in the thread width from the thread lead portion towards the trailing portion, the thread produces a series of strain values in the bone in every portion along the length of the fixture. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that due to the incremental width of the thread of dental fixture of Palti, said thread width is capable of providing along the thread towards the bone tissue at least one of the values claimed in the ranges. 
 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Palti et al. (US 6402515 B1) as applied to claim 19 above, in further view of Fritsch (WO 2011038915 A1).
Regarding claim 27, Palti discloses the claimed invention substantially as claimed, as set forth above for claim 19.
However, Palti does not disclose that the threads in the trailing portion are microthreads.
[AltContent: ][AltContent: textbox (Trailing portion)][AltContent: arrow][AltContent: textbox (Thread)][AltContent: arrow][AltContent: textbox (Micro-thread)]
    PNG
    media_image4.png
    478
    615
    media_image4.png
    Greyscale

 Fritsch teaches a dental implant (see Fig. 1 above) including a main thread (4), where said main thread (4) further includes in the trailing portion a cut in the main thread (4) that forms a micro-thread (5). The micro thread (5) of the trailing portion are compacting micro-thread (see Fig. 1 above, from the translation copy of document of Fritsch see Abstract, page 2, line 8 – “having a main and a micro-thread”, page 2, lines 26-30 – “…the implant body further has a micro-thread cut into the main thread.”, “The base of the implant body is the end facing the abutment… the micro-thread compresses from about the middle of the implant body towards the base of the implant body”, page 3, lines 20-21 – “From about the middle of the implant body, an additional thread, i. a compacting micro-thread, cut to the implant base, i. towards the abutment, extends.”, and page 3, lines 27-28 – “…the contact pressure is reduced by the micro-thread…”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of the trailing portion of 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772